Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Kanakia (Reg. #72,461) on November 15, 2021.

The application has been amended as follows: 

Claim 1 : A method of holding flame with no combustion instability, low pollutant emissions, least pressure drop and flame temperature, in gas turbine engine combustors, said method comprising;
 	injecting fuel at [[a]] several points in a combustion chamber using [[a]] one or more fuel conduit, wherein 
the one or more fuel conduit comprises [[of a]] one or more fuel manifolds, each having a fuel injection nozzle;
injecting air at the several point of fuel injection in the combustion chamber using a swirl mesh extending partially of fully along a liner located inside of the combustion chamber and extending longitudinally and circumferentially along the combustion chamber, wherein 

[[the]]each hexagonal swirler comprises:
a center and corners of the hexagonal swirler
a hub at the center having a hub diameter 
a hexagonal rim surrounding the hub, and 
a set of vanes starting from the hub and ending at the hexagonal rim at an angle,
wherein the angle of the set of vanes and the hub diameter are configured to vary based on requirements of a number of the hexagonal swirlers in the hexagonal closed pack structure for flame holding,
said one or more fuel conduits extending longitudinally and circumferentially along with the liner and placed between the liner and an housing of the combustion chamber such that that the fuel injection nozzle extends through the swirl mesh for the fuel injection, and wherein 
the fuel injection nozzle extends through the swirl mesh at the center of each of the hexagonal swirler through the hub and at one or more corners at [[the]]a periphery between adjacent hexagonal swirlers of the swirl mesh. 



Claim 10: The method as claimed in claim 1 wherein [[the]]a fuel injection at the [[center]]hub of each of the hexagonal swirl mesh enhances flame stabilization while [[the]]a fuel injection at one or more corners at the periphery between the adjacent hexagonal swirlers enhance shear-based fuel-air mixing.



instability, low pollutant emissions, least pressure drop and flame temperature, said gas turbine
combustor comprising,
a combustion chamber
a liner located inside of the combustion chamber and extending longitudinally and circumferentially along the combustion chamber,
said liner comprises of a swirl mesh extending partially of fully along the liner to inject air at [[a]] several points of fuel injection in the combustion chamber, 
the swirl[[er]] mesh is a set of hexagonal swirlers meshed with each other in hexagonal closed pack structure, and wherein 
[[the]]each hexagonal swirler comprises:
a center and corners of the hexagonal swirler
a hub at the center having a hub diameter 
a hexagonal rim surrounding the hub, and 
a set of vanes starting from the hub and ending at the hexagonal rim at an angle,
wherein the angle of the set of vanes and the hub diameter are configured to vary based on requirements of a number of the hexagonal swirlers in the hexagonal closed pack structure for flame holding,
wherein adjacent hexagonal swirlers in the hexagonal closed pack share a common side and having a gap,
[[a]] one or more fuel injection conduit[[s]] to inject fuel at several points in the combustion chamber, wherein the fuel conduit comprises of [[a]] one or more fuel manifolds, each having a fuel injection nozzle; 
a housing of the combustion chamber such that the fuel injection nozzle extends through the swirl mesh for fuel injection and
wherein the fuel injection nozzle extends through the swirl mesh a the center of each of the hexagonal swirler through the hub and at one or more corners at the periphery between adjacent hexagonal swirlers of the swirl mesh for fuel injection.


Claim 19: The gas turbine combustor  as claimed I claim 18, wherein said swirl mesh with the hexagonal swirlers located below and along the line of housing of the combustion chamber to admit air into the combustion chamber.



Allowable Subject Matter
Claims 1-2, 9-11, 13, 18-20, 23 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine, relevant prior Stewart (US 2013/0061594) and Horikawa (US 2017/0284677)  teaches a combustor and its method of operation having a combustion chamber, a liner located inside of the combustion chamber and extending longitudinally and circumferentially along the combustion chamber, said liner comprises of a swirl mesh extending partially of fully along the liner to inject air at several points of fuel injection in the combustion chamber, the swirl mesh is a set of hexagonal swirlers meshed with each other in hexagonal closed pack structure, and wherein each hexagonal swirler comprises:a center and corners of the hexagonal swirler, a hub at the center having a hub 
wherein adjacent hexagonal swirlers in the hexagonal closed pack share a common side and having a gap.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “one or more fuel injection conduit to inject fuel at several points in the combustion chamber, wherein the fuel conduit comprises of  one or more fuel manifolds, each having a fuel injection nozzle; said one or more fuel conduits extending longitudinally and circumferentially along with the liner and placed between the liner and a housing of the combustion chamber such that the fuel injection nozzle extends through the swirl mesh for fuel injection andwherein the fuel injection nozzle extends through the swirl mesh a the center of each of the hexagonal swirler through the hub and at one or more corners at the periphery between adjacent hexagonal swirlers of the swirl mesh for fuel injection”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741